 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Attorneys for individual and representative
 8   Plaintiffs Shonetta Crain and Kira Serna
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13   SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
     individually and on behalf of all others
14                                                       CLASS ACTION
     similarly situated,
                                                         DECLARATION OF STEPHANIE
15                    Plaintiffs,                        CARROLL IN SUPPORT OF
                                                         PLAINTIFFS’ JOINT MOTION FOR
16               v.                                      APPOINTMENT OF INTERIM CLASS
                                                         COUNSEL
17   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,                              Date:           June 6, 2019
18
                                                         Time:           2:00p.m.
                      Defendants.                        Location:       Courtroom 9
19
                                                         Judge:          The Honorable Jon S. Tigar
20
     STEVEN BREAUX, individually and on
21   behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
22                    Plaintiff,
23               v.
24   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,
25
                      Defendants.
26

27

28
                                                                     DECL. OF STEPHANIE CARROLL IN SUPPORT OF
     1709016.3                                                             MOTION FOR APPOINTMENT OF INTERIM
                                                                               CLASS COUNSEL; 3:19-CV-001265-JST
 1               I, Stephanie Carroll declare as follows:
 2               1.     I am a Senior Staff Attorney at Public Counsel, co-counsel for Plaintiffs Shonetta
 3   Crain and Kira Serna. I have personal knowledge of the facts herein and, if called upon to testify
 4   to those facts, I could and would do so competently.
 5   Public Counsel
 6               2.     Public Counsel is the largest pro bono law firm in the nation specializing in
 7   delivering pro bono legal services, and works with major law firms and corporations to change
 8   people's futures. Founded in 1970, Public Counsel is the public interest law firm of the Los
 9   Angeles County and Beverly Hills Bar Associations as well as the Southern California affiliate of
10   the Lawyers' Committee for Civil Rights Under Law. Public Counsel has over 70 attorneys and
11   its activities are far-ranging and impact a wide spectrum of people who live at or below the
12   poverty level.
13               3.     In 2017, Public Counsel staff and volunteers helped over 3,400 clients and their
14   families increase their well-being by obtaining positive outcomes resulting in almost $6 million in
15   cash payments to our clients and over $2 million in savings. Including full representation, brief
16   services, and training, our staff and over 4,800 volunteers helped over 18,000 individuals and
17   more than 300 nonprofit organizations, and conducted impact litigation on behalf of over 12
18   million people. We operate eight legal projects: Children’s Rights, Community Development,
19   Consumer Rights, Homelessness Prevention, Immigrants’ Rights, Veterans’ Rights, the Audrey
20   Irmas Project for Women & Girls’ Rights, and a project that specializes in impact litigation over a
21   wider range of issue areas, Opportunity Under Law.
22               4.     Public Counsel’s Consumer Rights Project is one of the oldest programs within
23   Public Counsel and provides legal counsel for low-income individuals and their families in both
24   individual and impact cases, addressing inequalities in bargaining power, opposing those who
25   take advantage of the vulnerable, and holding wrongdoers accountable. Our consumer practice
26   areas include: fraud or unfair business practices, predatory lending, auto fraud, real estate fraud,
27   criminal justice debt, student loan debt, financial elder abuse, debt collection and civil rights.
28
                                                                      DECL. OF STEPHANIE CARROLL IN SUPPORT OF
     1707020.2
                                                            -1-             MOTION FOR APPOINTMENT OF INTERIM
                                                                                CLASS COUNSEL; 3:19-CV-001265-JST
 1               5.   Public Counsel has a significant track record successfully litigating large and
 2   complex class action and impact cases, including cases on behalf of consumers and people
 3   involved in the criminal justice system. For example, Consumer Rights Project attorneys are
 4   currently co-lead counsel in two consumer cases filed as class actions, designated complex,
 5   related to government-endorsed home improvement financing schemes (Ocana, et al. v Renew
 6   Financial Holdings, Inc, et al., L.A. Super. Ct., Case No. BC701809; Nemore, et al. v. Renovate
 7   America, et al., L.A. Super. Ct., Case No. BC701810). We are also co-lead counsel in an ongoing
 8   consumer debt defense matter, filed as class action, on behalf of a group of former students from
 9   a now defunct for-profit school (Video Symphony v. Wilson, L.A. Super. Ct., Case No.
10   16A03434).
11               6.   Public Counsel has been working on issues related to bail and the rights of low-
12   income individuals in the criminal justice system for the past several years and attorneys in the
13   Consumer Rights Project, including myself, have been heavily involved in the development of
14   this particular case since early 2018. Further, in addition to other advocacy for individual clients
15   in criminal and immigration bond cases, Public Counsel successfully co-counselled in Rodriguez
16   v. City of Los Angeles et al., 2:11-cv-01135-DMG-PJW (C.D. Cal), a high profile class case
17   challenging gang-injunctions on behalf of thousands of persons affected by unconstitutional
18   curfew provisions. This case resulted in a settlement that established a $30 million Jobs and
19   Education Program in the City of Los Angeles, giving job and education benefits to class
20   members, and created a process for individuals to request removal from the City’s gang
21   injunctions. For this result the litigation team was recognized at the California Lawyer Attorneys
22   of the Year Awards in 2017. Public Counsel also recently worked on People v. Duenas, Cal.
23   Court of Appeal, Second Appellate District Case No. B285645, which established that the
24   imposition of mandatory court fees on indigent defendants is unconstitutional.
25               7.   Attached as Exhibit A is a true and correct copy of Public Counsel’s firm resume.
26   Public Counsel’s Litigation Team
27               8.   Public Counsel’s current litigation team working on this case includes the
28   Directing Attorney of our Project, Cindy Pánuco, Staff Attorney Nisha Kashyap, and myself. I am
                                                                    DECL. OF STEPHANIE CARROLL IN SUPPORT OF
     1707020.2
                                                      -2-                 MOTION FOR APPOINTMENT OF INTERIM
                                                                              CLASS COUNSEL; 3:19-CV-001265-JST
 1   a Senior Staff Attorney, licensed to practice in the state of California and in the Central District of
 2   California. I began my legal career as a barrister in England in 2004, practicing criminal defense
 3   and immigration law. From 2006 until 2008, I worked with teams of attorneys litigating cases
 4   before the International Criminal tribunals in The Hague and Sierra Leone. I worked for Paul
 5   Hoffman at Schonburn, DeSimone, Seplow, Harris and Hoffman from April until September
 6   2009. During that time, I focused on civil litigation and appellate work. I joined Public Counsel in
 7   October 2009 and worked as a Staff Attorney assisting low income clients with housing, public
 8   benefits and consumer finance issues. In May 2011, I moved to the Consumer Rights Project and,
 9   since then, have been litigating individual and class action cases that deal with foreclosure,
10   financing, mortgage fraud, public housing, patient dumping, and elder abuse. I was appointed
11   class counsel in Nozzi v. Housing Authority of the City of Los Angeles, 2:07-cv-00380-PA-FFM
12   (C.D. Cal.) in 2017.
13               9.    Nisha Kashyap is a Staff Attorney with the Consumer Rights Team at Public
14   Counsel and is licensed to practice in the state of California. Prior to joining Public Counsel,
15   Nisha was a Skadden Fellow and Staff Attorney at the Alliance for Children’s Rights and a law
16   clerk to Judge Keith P. Ellison on the U.S. District Court for the Southern District of Texas. Nisha
17   is a graduate of Stanford Law School and the University of California.
18               10.   On March 25, 2019, Cindy Pánuco joined Public Counsel as our new Consumer
19   Rights Directing Attorney. Ms. Pánuco brings with her a wealth of experience of high profile civil
20   rights, law enforcement, international human rights, and employment matters in individual and
21   class action cases. Notable federal class cases litigated by Ms. Pánuco include Rodriguez v. City
22   of Los Angeles et al., 2:11-cv-01135-DMG-PJW (C.D. Cal) (for more information, see ¶ 6
23   above), Pierce v. County of Orange et al., Case No: SACV01-00981-ABC (C.D. Cal) and Puente
24   v. City of Phoenix et al., Case No.: CV 18-2778-PHX-JJT (D. Ariz.). In Pierce v. County of
25   Orange Ms. Pánuco served as class counsel and successfully challenged the conditions for
26   disabled inmates at the Orange County Jail. Puente v. Arpaio et al. was a suit that challenged
27   Arizona laws that made it a felony to use false documents to obtain work, and sought to end
28   worksite raids by Sheriff Arpaio that targeted undocumented workers. In 2017, a federal court in
                                                                    DECL. OF STEPHANIE CARROLL IN SUPPORT OF
     1707020.2
                                                      -3-                 MOTION FOR APPOINTMENT OF INTERIM
                                                                              CLASS COUNSEL; 3:19-CV-001265-JST
 1   Arizona found that the practices of Sheriff Arpaio and the Maricopa County Attorney were
 2   unlawful.
 3               11.    Ms. Pánuco is also active in numerous professional organizations. She served as
 4   one of the youngest Presidents of the Mexican American Bar Association in 2015, and serves as a
 5   Lawyer Representative to the Ninth Circuit Judicial Conference. For her early accomplishments
 6   and service to the community and legal profession, Ms. Pánuco has been repeatedly recognized in
 7   the Southern California Super Lawyers® - Rising Stars list each year from 2012 through 2018.
 8   She has also been named to the list of Top 50 Women Rising Stars in Southern California, and
 9   among the Top 100 Rising Stars in the region each year since 2016.
10               I declare under penalty of perjury under the laws of the United States that the foregoing is
11   true and correct.
12               Executed on the 1st of May, 2019 in Los Angeles, California.
13
                                                                       /s/ Stephanie Carroll
14                                                                       Stephanie Carroll
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       DECL. OF STEPHANIE CARROLL IN SUPPORT OF
     1707020.2
                                                         -4-                 MOTION FOR APPOINTMENT OF INTERIM
                                                                                 CLASS COUNSEL; 3:19-CV-001265-JST
